Case 3:11-cv-05479-PGS-LHG Document 605 Filed 07/12/19 Page 1 of 1 PageID: 11810
                                                                         ONE RIVERFRONT PLAZA
                                                                         1037 Raymond Blvd., Suite 600
                                                                         Newark, NJ 07102
                                                                         T: 973.757.1100
                                                                         F: 973.757.1090
                                                                         WALSH.LAW

  Liza M. Walsh
  Direct Dial: (973) 757‐1101
  lwalsh@walsh.law

                                             July 12, 2019
  VIA ECF

  Honorable Lois H. Goodman, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

  Honorable Douglas E. Arpert, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 East State Street Room 6000
  Trenton, New Jersey 08608

  Re: In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.) and In re Lipitor
  Antitrust Litigation, Case No. 3:12-cv-02389 (D.N.J.)
  Dear Judge Goodman and Judge Arpert:

          We write further to the Court’s Order dated May 23, 2019 in the above-referenced
  actions and Orders dated July 2 and July 9, 2019. As outlined in our July 1, 2019 letter to the
  Court, the parties have been conferring with respect to relevant product market discovery.
  The parties hereby report that they have reached an agreement on search terms relating to
  Defendants’ relevant product-market related document requests and will now work together on
  appropriate strategies for applying those search terms or other methods of retrieval to the
  appropriate custodial and non-custodial sources on a plaintiff-by-plaintiff basis. Further, the
  parties are continuing to meet and confer to narrow and reduce the number of disputes arising
  from Defendants’ requests concerning Plaintiffs’ business information. Should any issues arise
  with respect to the implementation of the search strategies concerning the relevant product-
  market, or if the parties reach an impasse on issues related to Plaintiffs’ business information,
  the parties propose to raise such issues with the special discovery masters as appropriate.

         As always, we thank the Court for its continued attention to these matters and are
  available should Your Honors have any questions.


                                                       Respectfully submitted,

                                                       s/Liza M. Walsh

      cc: All Counsel of Record (via ECF)              Liza M. Walsh
